Citation Nr: 0822055	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for bilateral hearing loss, and if so, whether 
service connection for bilateral hearing loss is warranted.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  The RO determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for bilateral hearing loss had been 
received but denied the de novo issue of entitlement to 
service connection for this condition.

Although the RO has reopened the previously denied claim for 
service connection for bilateral hearing loss, the Board is 
required to address this particular issue (i.e., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See 
also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which 
holds that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim for service 
connection for bilateral hearing loss has been received, the 
Board will proceed, in the following decision, to adjudicate 
this new and material issue in the first instance.

The Board notes that in a statement which was received by the 
RO in June 2007, the veteran indicated that he no longer 
wished to have a hearing and his desire for his case to be 
presented to the Board. 

A review of the claims folder indicates that in a statement 
which was received by the RO in April 2007, the veteran 
raised the issue of ringing in his ears.  Since this has not 
been adjudicated, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  In a December 1999 decision, the RO in Providence, Rhode 
Island denied service connection for bilateral hearing loss.  
Following receipt of notification of that determination, the 
veteran did not initiate a timely appeal of the denial, and 
the decision became final.

2.  The evidence received since the RO's December 1999 denial 
of service connection for bilateral hearing loss includes 
evidence of current bilateral hearing loss.

3.  The probative value of a private physician's opinion that 
the veteran's current bilateral hearing loss is partially due 
to his time in service is outweighed by a VA examiner's 
opinion that this condition is not likely from his military 
service.


CONCLUSIONS OF LAW

1.  The RO's December 1999 decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2007).

2.  The evidence received since the RO's December 1999 
determination is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).
3.  Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the new and material aspect of the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
the Board is granting that element of the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further considered.

As to the underlying de novo claim for service connection for 
bilateral hearing loss, the above notice requirements were 
satisfied by a February 2006 letter.  In addition, following 
the letter, the March 2007 statement of the case was issued.
Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claim.  As such, no rating or 
effective date will be assigned.

With regard to VA's duty to assist, the veteran has been 
accorded a pertinent VA examination, and all available 
treatment records, cited by the veteran, have been obtained 
and associated with his claims folder.  The Board notes that 
in a statement which was received by the RO in April 2007, 
the veteran asserted that VA did not assist him in obtaining 
evidence in support of his claim.  Specifically, this 
assertion was in reference to his attempts to obtain military 
documents and VA's failure to provide him with copies of his 
military medical records as requested.  However, review of 
the record reveals that all available service records have 
been obtained and included in the claims file, and that the 
veteran was provided with copies of these records in May 
1999, the same month he requested them.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

II.  Analysis

A.  New and Material Evidence

Evidence of record at the time of the December 1999 RO 
decision included no reports of treatment or findings of 
hearing loss during or after service.  As there was no 
evidence of a current hearing disability, the RO denied 
service connection for the claimed condition.  The veteran 
did not appeal this decision to the Board.  Thus, the RO's 
decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103.  

In a statement received by the RO in January 2006, the 
veteran stated his desire "to be reconsidered for VA 
benefits regarding his hearing problems."

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the December 1999 RO decision, there was no 
evidence of diagnosed hearing loss.  Additional evidence 
received since that earlier decision now includes such 
evidence.  Specifically, in an April 2006 private examination 
report, the veteran was diagnosed with bilateral mild to 
moderately-severe sensorineural hearing loss.  At a May 2006 
VA audiological examination, these findings were confirmed.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosed bilateral 
hearing disability has been presented.  Thus, the Board finds 
that the additional evidence received since the last prior 
final denial of service connection for bilateral hearing loss 
raises a reasonable probability of substantiating the claim 
for service connection.  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).

B.  De Novo Decision On The Merits

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for bilateral hearing loss has been received, the 
Board must now address the de novo issue of entitlement to 
service connection for this disability.  In this regard, the 
Board notes that service connection may be granted for 
disability resulting from injury suffered or disease 
contracted in the line of duty, or for aggravation in service 
of a pre-existing injury or disease.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the veteran contends that his hearing 
loss is the result of continuous, unprotected exposure to 
loud aircraft noise in connection with his military duties as 
a Flight Line Guard.  The record shows that the veteran's 
military occupation was that of Air Policeman.

Service medical records are negative for complaints of, 
treatment for, or findings of hearing loss.  The report of 
his April 1958 separation examination shows hearing within 
normal limits.  The Board notes that mild hearing loss was 
reported for the right ear at 200 hertz.  However, auditory 
thresholds at that frequency are not considered when 
determining hearing impairment for VA purposes. 

The earliest evidence of record describing bilateral hearing 
loss is an April 2006 private medical report indicating 
findings of bilateral mild to moderately-severe sensorineural 
hearing loss.  At that time, the veteran reported that his 
hearing loss began "right after his military years."  The 
diagnosis was "sensorineural hearing loss consistent with a 
combination of presbycusis as well as noise induced hearing 
loss from his previous military service."  It appears that 
the service medical records were not reviewed in connection 
with this opinion, as the report states that "there are no 
previous audiometric examinations for comparison," and that 
this was primarily based on the volunteered history that the 
veteran "did work around airplanes for at least three 
years."

More recently, the veteran underwent a VA audiological 
examination in May 2006.  At that time, the veteran reported 
that he noticed a decrease in his hearing "about 25 years 
ago."  The case file was reviewed in conjunction with the 
examination, and the examiner noted that service medical 
records show normal hearing at induction and separation for 
each ear.  With regard to the separation examination, the 
examiner specifically, noted that "thresholds in the higher 
frequencies, where noise exposure is first evident, are at 15 
decibels or less."  This examination revealed pure tone 
thresholds of 35, 40, 55, 65, and 65 decibels in the 
veteran's right ear and 25, 40, 60, 60, and 60 decibels in 
his left ear at 500, 1000, 2000, 3000, and 4000 hertz 
respectively.  Speech discrimination, using the Maryland CNC 
word list, was reported at 96 percent correct bilaterally.  
The examiner characterized the veteran's hearing loss as 
sensorineural in nature with mild to moderate hearing loss 
bilaterally.  The examiner expressly stated that although in-
service noise exposure had been conceded (by the RO), "the 
pattern of this hearing loss is consistent with veteran's 
chronological age.  [i]t is the opinion of this examiner that 
this veteran's hearing loss is not likely from his service in 
the military.

That the veteran currently has bilateral hearing loss for VA 
compensation purposes is not in dispute.  See 38 C.F.R. 
§ 3.385.  Rather, the question to be resolved is whether this 
disability can be related to the veteran's period of service.  
Here, there is a lengthy period of time during which there is 
no contemporaneous evidence of record as to the veteran's 
hearing acuity.  This lengthy period without post-service 
treatment weighs heavily against the claim.  Maxon v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  For the veteran to prevail 
on his claim, the nearly 50 year gap between his service and 
the initial diagnosis of bilateral hearing loss must be 
overcome.  

That has not occurred in this case.  Service medical records 
are negative for complaints of, treatment for, or findings of 
bilateral hearing loss.  There is also no evidence whatsoever 
pertaining to his hearing acuity within one year of service 
(to trigger the application of the legal presumption of 
service connection for chronic disease).  Additionally, the 
Board notes that while a veteran is competent to describe 
when his hearing loss began, in this case he has offered at 
least two different statements regarding the onset off his 
condition.  At the April 2006 private examination, he stated 
his condition began right after service; while at his May 
2006 VA examination, he reported noticing a decrease in 
hearing acuity about 25 years ago, which would he have been 
around 1982.  Accordingly, his statements do not credibly 
link the onset of his hearing loss to his time in service.  
In any event, the earliest documents showing the presence of 
hearing loss are in 2006, the most recent of which is the 
report of the May 2006 VA examination which explicitly 
concludes that the hearing loss is not likely from his 
military service.

The Board has strongly considered the April 2006 private 
medical report in which the examiner opined that the hearing 
loss was due, in part, to previous military service.  
However, it appears that the examiner's primary, if not sole, 
rationale for this opinion was that the veteran had worked 
around airplanes for at least three years.  In contrast to 
the VA examination, the case file was not reviewed, which 
would have offered a more complete picture of the veteran's 
hearing acuity during service.  Importantly, the examiner 
also attributed the veteran's condition to presbycusis 
(hearing loss due to old age), which is consistent with the 
VA examiner's opinion.  As such, the Board finds that the 
2006 VA examination offers more probative value with regard 
to the etiology of the veteran's currently-shown hearing 
loss.  

Given the lack of medical evidence of hearing loss in 
service, or for nearly 50 years after service, and a medical 
opinion expressly rejecting a link between the veteran's 
condition and his period of service, the greater weight of 
the evidence is against the claim.  Service connection is not 
warranted, and the appeal is denied. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


